DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to communication 01/06/2021, applicant informed the examiner that the recitation of the Patent No. for Patel was incorrect.  
Response to Amendment/Amendments
Claim Objections
Applicant’s amendments are sufficient to overcome the objection of claim 3.  The examiner withdraws the objection of claim 3.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/22/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the claimed subject matter is not directed toward an abstract idea under step 2A prong 1.  Specifically applicant argues that the claimed limitations as amended do not recite an abstract idea under step 2A prong 2.  The examiner respectfully disagrees with the premise of applicants argument.  Identification of an abstract idea is not found in step 2A prong 2, but rather step 2A prong 1 under the USPTO 101 2019 guidance.   Step 2A prong 2 is for the purpose to determine whether the claimed subject matter individually, as a combination of parts or as a whole have indication of significantly more than any identified abstract idea. 
The limitations and amendments recite when considered as to whether the limitations are directed toward an abstract idea include:
selecting, at a customer device, a method of payment for a transaction from among a plurality of methods of payment via an application executed by the customer device;
scanning, at the customer device, an encrypted token generated and presented by  a merchant device, wherein the encrypted token comprises an optically scannable indicia generated by the merchant device by converting unencrypted transaction information of the transaction into encrypted transaction information represented by the encrypted token;
transmitting, from the customer device to a payment processing server, signals representing the method of payment for the transaction and the encrypted transaction information of the encrypted token scanned by the customer device;
retrieving, by the payment processing server, payment information of the customer associated with the selected method of payment from a secure customer database at said payment processing server;
sending, by said payment processing server, signals representing an authorization request to an account processing resource, the authorization request including data corresponding to at least a portion of the transaction information and the payment information of the customer associated with the selected method of payment;
receiving, at the payment processing server, signals representing an authorization response indicating whether the authorization request has been approved; and
sending signals corresponding to the authorization response to at least one of the merchant device or the customer device.
As a whole the claimed subject matter is directed toward performing a transaction between a merchant and customer.  The purpose of the “scanning” and “transmitting” steps are to extract and transmit transaction related data for the purpose of performing a transaction.  Accordingly under step 2A prong 1, the claimed subject matter is directed toward an abstract idea. 
With respect to the step 2A prong 2 analysis, the examiner disagrees that scanning and transmitting data scanned is sufficient to transform the abstract concept into patent eligible subject matter.  As found in Content Extraction, simple processes such as scanning are not sufficient.  According to CET’s analysis the court held that “claims merely recite the use of this existing scanning and processing technology to recognize and store data from specific data fields such as amounts, addresses, and dates. See id. There is no “inventive concept” in CET’s use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134 S. Ct. at 2359.”  Similar to CET, the scanning limitation merely
describes generic scanning technology, which the court found to be a routine function of scanning  technology at the time the claims were filed. Oral Arg. At 3:35–3:55, 16:12–16:17, available at http://oralarguments. cafc.uscourts.gov/default.aspx?fl=2013-1588.mp3.  The amendments presented are not sufficient.  The rejection is maintained.
(2)  In the remarks applicant argues that the amendments that a “customer device” scans an “encrypted token generated and presented by the merchant device” is not directed toward the abstract idea of a common commercial transaction.  The examiner respectfully disagrees.   As evidence the examiner provides the article “The History of the Bar Code” by Smithsonian Magazine. 
“In the small town of Troy in Miami County, Ohio celebrates an historic occasion that for a few giddy weeks puts it on the world map of the grocery trade. At the time, National Cash Register, which provided the checkout equipment, was based in Ohio and Troy was also the headquarters of the Hobart Corporation, which developed the weighing and pricing machines for loose items such as meat. It was here, at just after 8 a.m. on June 26, 1974, that the frst item marked with the Universal Product Code (UPC) was scanned at the checkout of Troy’s Marsh Supermarket.”

Applicant’s argument is not persuasive.  
(3)  In the remarks applicant points to the amendments of claims 12 and 19 which disclose “generating an expiration condition comprising a maximum number of transactions that are permitted to be processed using the encrypted token such that the encrypted token may be used for multiple transactions.” (Emphasis added.) As noted above, the Office Action alleges that the claims are directed toward “a common commercial transaction,” but common commercial transactions do not involve an encrypted code that has an expiration condition such as a maximum number of transactions for that code. Indeed, one of ordinary skill in the art would understand that an expiration condition is wholly unrelated to a “common commercial transaction,” as a “common commercial transaction” may be carried out.  The examiner respectfully disagrees.  As evidence the examiner provides:
US Pub. No. 2002/0002538 A1 by Ling; US Pub No. 2007/0265947 A1 by Schimpf et al; US Patent No. 7,383,231 B2 by Gupta; US Pub No. 2006/0015463 A1 by Gupta et al.; US Pub No. 2010/0205053 A1 by Shuster; US Pub No. 2002/0073045 A1 by Rubin et al.   Applicant’s argument is not persuasive. 
(4) In the remarks applicant argues that the claimed limitation are directed toward a practical application.  Specifically applicant makes the conclusory statement that the claimed limitations are directed toward a practical application and directed toward a particular technological technique and improve upon a technical process.  Conclusory statements are not persuasive.  Applicant fails to provide an argument as to how the limitations cited are directed toward a practical application that goes beyond using conventional technology to perform a transaction process and fails to point out how or what technology is improved upon.  Furthermore, confining an abstract idea to a specific technical environment is not analogous to particular technological technique (See, e.g., Content Extraction, 776 F.3d at 1348 (‘‘At most, CET’s claims attempt to limit the abstract idea of recognizing and storing information from hard copy documents using a scanner and a computer to a particular technological environment.’’); See, e.g., Intellectual Ventures I, LLC v. Motorola Mobility LLC, No. 1:11-cv-00908-SLR-MPT (D. Del.),, at 18 (‘‘[L]imiting the invention to the field of computerized software updates does not make the concept patentable.’’); Bascom, at 19 (plaintiff’s argument that computer based limitations exist merely limited the use to a particular technological environment); Cogent Med., Inc. v. Elsevier Inc., No: 5:13-cv-04479-RMW (N.D. Cal.),, at 10 (‘‘ ‘[N]one of the hardware recited by the system [or computer component] claims offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers.’’’); Alfresco Software, supra note 37, at 8 (argument that the asserted claims ‘‘contain limitations tying them to specific ways of using computers’’ only limited the use of the abstract idea to a particular technological environment).  The rejection is maintained.
(5)  In the remarks applicant points to claims 1 and 20 amended limitations “customer device” scans “an encrypted token generated and presented by a merchant device” that is “an optically scannable indicia generated by the merchant device by converting unencrypted transaction information of the transaction into encrypted transaction information represented by the encrypted token,” arguing that use of encrypted tokens provides security features and that prior systems did not protect sensitive data.  Applicant argues that the method claimed is a process where the merchant device does not access or acquire data from the customer device.  Applicant then states that the customer device transmits the payment method selected as well as the information from the merchant to a payment processing server.  Applicant argues that such processes are not conventional and are an improvement over conventional systems. 
US Pub No. 2012/0024946 A1 by Tullis et al; US Pub No. 2009/0023474 A1 by Luo et al; US Pub No. 2012/0101881 A1 by Taylor et al; 
Furthermore, the order of the steps with respect to the transaction process is not unconventional technical process, as all of the processes cited are high level with any technical specifics.  The steps are not directed toward technology but rather directed toward performing the abstract idea.  None of the claimed steps depend upon each other as it relates to technology.  For example the transmitting function is not impacted by the scanning function.  The retrieving from a database is not connected to the transmitting function, as it is unclear as to who or what the transmission is directed toward. The rejection is maintained.
(6)  In the remarks applicant argues that the specification links the claimed methods and systems to a technical improvement, by providing a secure method of data transmission that prevents exposure of sensitive data to merchant devices that occurred using previous payment systems by allowing direct communication between a payment processing server and customer device. Applicant argues that such features are patent eligible.  The examiner respectfully disagrees.  Applicant is repeating argument (5) see response above.  The rejection is maintained. 
(7) With respect to the argument that claim 1 limitations require the payment information to not be sent to the merchant applicant is arguing elements not claimed. 
(8)  Applicant argues that claim 23 of claim 1 provides a practical application, as the claim recites the merchant device does not access the payment method selected by the device, which provides a particular technological advantage.  The examiner respectfully disagrees with the premise of applicant’s argument.  The merchant device not accessing payment method does not negate that the claim is directed toward a financial transaction and that the functions recited are high level.  See response below.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15 and 17-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 3, 6-11, 21 and 23-24:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of “process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) a transaction process which includes “selecting a payment method; scanning ...token; transmitting ...to a payment processing server  payment method and token; retrieving...payment information...; sending...authorization request...; receiving...authorization response approved, sending authorization response to merchant”  under its broadest reasonable interpretation, covers performance of common commercial transaction with the recitation of generic process to generate a payment token. That is, the recitation of “a customer device scanning a token and transmitting data” similarly is a process directed toward a commercial transaction and nothing in the claim element precludes the step from practically being directed toward a commercial interactions and transaction. For example, the limitations such as selecting a payment method, scanning and transmitting token and payment method, retrieving payment information, sending an authorization request to an account, receiving and sending an authorization response are for the purpose of performing a transaction.   This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a customer device used to (1) select a payment method- a selecting function at the customer which in light of the specification and applicant’s argument is a process performed by the customer using common transaction devices, (2) scanning... token- which has been determined by the courts to be generic conventional functions (see Content Extraction), (3) transmitting payment method and token-insignificant intermediary activity-(Bilski), (4) retrieving payment information-insignificant intermediary activity (see Bilski), (5) sending an authorization request- insignificant intermediary activity (see Bilski), (6) receiving- insignificant intermediary activity (see Bilski) and (7) sending an authorization response - insignificant post solution activity (see Bilski).  
When considered as a combination Limitation (1) and (2) is directed toward user decision related to a transaction and collecting data related to a transaction.  The combination of limitations (1)-(2) and (3) transmitting payment method is directed toward a transaction a common business practice and insignificant extra solution activity of transmitting and receiving data.  The combination of limitations (4)-(7) is directed toward transmitting and sending data related to authorizing a transaction-a common business practice and sending and receiving data which is extra solution activity. 
The limitation fails to recite technological implementation details for functions recited, but instead recite only results desired to be achieved by any and all possible means.  As provided in the previous Office action, generation/encyrption of such tokens can be implemented by any of a number of ways and payment tokens can be a plurality of payment tokens such as coupons and QR codes.  The payment tokens and the generation of the token as claimed is not specific nor does the claim provide any technical technique or unique process.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed subject matter generally links and utilizes technology as a tool to “generate and display an encrypted token and to “select,  receive, retrieve, send data” do no more than provide instructions to implement the abstract idea identified above on a computer device. The claimed subject matter as a combination of parts merely add insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). This is because the claims are directed toward an authorization process.  The scanning of a token and receiving, transmitting and retrieving functions are recited at a high level and do not provide any particular technological or unique technological process.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to request and present content.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process as it relate to technological functions for requesting and presenting content that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, the Examiner was not able to identify any “part of the where technology is more than a tool to perform the transaction, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to authorizing a transaction by selecting a payment method, scanning token, retrieving payment information, sending an authorization request, receiving and sending the authorization response process for authorizing a transaction of the abstract idea into a practical application. 
The additional element recited in the claim beyond the abstract idea of using a customer device to scan a token and transmit data and using a payment processor for receiving transmitted data and retrieving data to no more than apply the exception using a generic computer component. The additional element of using a customer device, payment processing server and merchant device do no more than provide a generic technological environment to perform the transaction authorization process. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer provide a user to select an option, scan a token, retrieve data, send and receive authorization request and response ----are some of the most basic functions of a computer. The limitation “generate a payment token” is a common technique used in transactions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “selecting, generating, displaying, retrieving, sending and receiving” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these particular processes. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The examiner analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
Apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

The generic customer device to perform conventional well understood functions including generating a token and receiving signals. The generic merchant device to perform conventional well-understood computer functions of receiving signals (see MPEP 2106.05, Content Extraction and provided evidence- History of QR Code, US Patent No. 8,627,438 B1 by Bhimanaik, US Pub No. 2009/0249076 A1 by Reed et al.; US Pub No. 2009/0232141 A1 by Fersman et al; US Pub No. 2007/0179985 A1 by Knowles et al.; US Pub No. 2011/0022472 A1 by Zon, US Pub No. 2010/0106649 A1 by Annan
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3, 6-11, 21 and 23-24 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4, 6-11 and 21 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 12-15 and 17-18 and 22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 12 and the dependent claims. Such methods fall under the statutory category of “process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a transaction process which includes “selecting a payment method, generating and displaying a payment token (scannable indicia indicia), scanning the payment token, sending transaction information and receiving an authorization response ” which under its broadest reasonable interpretation, covers performance of the authorizing a transaction using a transaction process and the recitation of generic process to generate a payment token. That is, the recitation of “a customer device generating and displaying an encryption token and the decryption of the token,” similarly is a process directed toward a commercial transaction and nothing in the claim element precludes the step from practically being directed toward a commercial interactions and transaction. For example, but for the generating and displaying an encryption token and decrypting of the payment token” the limitations such as selecting a payment method, retrieving payment information, sending an authorization request to an account, receiving and sending an authorization response.   The application of generating and displaying an encryption token and the decryption of the token do no more than simply link a common technological security feature to a transaction process whose addition does not move the claimed process in the context of this claim goes beyond the abstract idea of a transaction authorization process. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a customer device used to select a payment method, generating and displaying an encrypted token, scanning indicia, sending data and receiving an authorization response.  Limitation (1) is directed toward a selecting function at the customer which in light of the specification and applicant’s argument is a process performed by the customer using common transaction devices.  Accordingly limitation (1) is an insignificant pre-solution activity.  Limitation (2) is directed toward generating an encrypted token at the customer device to be presented.  The limitation fails to recite technological implementation details for generating token function, but instead recite only results desired to be achieved by any and all possible means.  As provided in the previous Office action, generation of such tokens can be implemented by any of a number of ways and payment tokens can be a plurality of payment tokens such as coupons and QR codes.  The payment tokens and the generation of the token as claimed is not specific nor does the claim provide any technical technique or unique process.  Rather the limitation utilizes a basic payment transaction tool and technique.  The wherein clause does not affect the operation of the limitation, but instead are data for consideration in limitation.  Limitation (3) is directed insignificant intermediate activity of outputting data via a display.  Limitation (4) is directed toward sending transaction data which is an insignificant intermediate activity of transmitting data.  Limitation (5) is directed toward receiving an authorization request to an account which is a transaction process a common business practice.  The combination of parts of limitations 1-3 is not directed toward a particular technological technique or to improve upon a technical process but rather to based on a user selection generate a payment token by any technical means for display.  Limitations 4-5 is not is not directed toward a particular technological technique or to improve upon a technical process, but rather to practice a business practice of a transaction process.   The functions are recited at a high-level of generality (i.e. generic display area performing generic computer functions of selecting, generating, displaying, receiving sending and sending) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed subject matter generally links and utilizes technology as a tool to “generate and display an encrypted token and to “select,  receive, retrieve, send data” do no more than provide instructions to implement the abstract idea identified above on a computer device. The claimed subject matter as a combination of parts merely add insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). This is because the claims are directed toward an authorization process.  The generation, displaying and retrieving a decoded encrypted payment token (scannable indicia) are recited at a high level and do not provide any particular technological or unique technological process to generate, display and retrieve the decoded token.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to request and present content.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for requesting and presenting content that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to authorizing a transaction by selecting a payment method, generating a payment token, receiving transaction information and token, retrieving payment information based on payment method and the information from the decrypting of the token, sending an authorization request, receiving and sending the authorization response process for authorizing a transaction of the abstract idea into a practical application. 
The additional element recited in the claim beyond the abstract idea of using a customer device to generate and display an encrypted payment token (scannable optical indicia) and using a payment processor for retrieving decoded encrypted payment token (scannable optical indicia) amounts to no more than apply the exception using a generic computer component. A merchant device to scan indicia.  The additional element of using a customer device, payment processing server and merchant device do no more than provide a generic technological environment to perform the transaction authorization process. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer provide a user to select an option, generate and display a payment token, receive data, retrieve data, send and receive authorization request and response ----are some of the most basic functions of a computer. The limitation “generate a payment token” is a common technique used in transactions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “selecting, generating, displaying, retrieving, sending and receiving” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these particular processes. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The examiner analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
Apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The generic customer device to perform conventional well understood functions including generating a token and receiving signals. The generic merchant device to perform conventional well-understood computer functions of receiving signals (see MPEP 2106.05, Content Extraction and provided evidence- History of QR Code, US Patent No. 8,627,438 B1 by Bhimanaik, US Pub No. 2009/0249076 A1 by Reed et al.; US Pub No. 2009/0232141 A1 by Fersman et al; US Pub No. 2007/0179985 A1 by Knowles et al.; US Pub No. 2011/0022472 A1 by Zon, US Pub No. 2010/0106649 A1 by Annan
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 13-15, 17-18 and 22 these dependent claim have also been reviewed with the same analysis as independent claim 12. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 12. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 13-15, 17-18 and 22 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 19 and the dependent claims. Such systems fall under the statutory category of “machine."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) a transaction process which includes “receive a selection, generate an encryption token, received transaction information, retrieve payment information based on decrypted payment token, send authorization request, receive and send authorization response ” which under its broadest reasonable interpretation, covers performance of the authorizing a transaction using a transaction process and the recitation of generic process to generate a payment token. That is, the recitation of “a customer device generating and displaying an encryption token and the decryption of the token,” similarly is a process directed toward a commercial transaction and nothing in the claim element precludes the step from practically being directed toward a commercial interactions and transaction. For example, but for the generating and displaying an encryption token and decrypting of the payment token” the limitations such as selecting a payment method, retrieving payment information, sending an authorization request to an account, receiving and sending an authorization response.   The application of generating and displaying an encryption token and the decryption of the token do no more than simply link a common technological security feature to a transaction process whose addition does not move the claimed process in the context of this claim goes beyond the abstract idea of a transaction authorization process. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a customer device used to select a payment method, generating and displaying an encrypted token, scanning indicia, sending data and receiving an authorization response.  Limitation (1) is directed toward a selecting function at the customer which in light of the specification and applicant’s argument is a process performed by the customer using common transaction devices.  Accordingly limitation (1) is an insignificant pre-solution activity.  Limitation (2) is directed toward generating an encrypted token at the customer device to be presented.  The limitation fails to recite technological implementation details for generating token function, but instead recite only results desired to be achieved by any and all possible means.  As provided in the previous Office action, generation of such tokens can be implemented by any of a number of ways and payment tokens can be a plurality of payment tokens such as coupons and QR codes.  The payment tokens and the generation of the token as claimed is not specific nor does the claim provide any technical technique or unique process.  Rather the limitation utilizes a basic payment transaction tool and technique.  The wherein clause does not affect the operation of limitation 2, but instead are data for consideration in limitation. Limitation (3) is directed insignificant intermediate activity of outputting data via a display.  Limitation (4) is directed toward sending transaction data which is an insignificant intermediate activity of transmitting data.  Limitation (5) is directed toward receiving an authorization request to an account which is a transaction process a common business practice.  The combination of parts of limitations 1-3 is not directed toward a particular technological technique or to improve upon a technical process but rather to based on a user selection generate a payment token by any technical means for display.  Limitations 4-5 is not is not directed toward a particular technological technique or to improve upon a technical process, but rather to practice a business practice of a transaction process.   The functions are recited at a high-level of generality (i.e. generic display area performing generic computer functions of selecting, generating, displaying, receiving sending and sending) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed subject matter generally links and utilizes technology as a tool to “generate and display an encrypted token and to “select,  receive, retrieve, send data” do no more than provide instructions to implement the abstract idea identified above on a computer device. The claimed subject matter as a combination of parts merely add insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). This is because the claims are directed toward an authorization process.  The generation, displaying and retrieving a decoded encrypted payment token (scannable indicia) are recited at a high level and do not provide any particular technological or unique technological process to generate, display and retrieve the decoded token.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to request and present content.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for requesting and presenting content that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to authorizing a transaction by selecting a payment method, generating a payment token, receiving transaction information and token, retrieving payment information based on payment method and the information from the decrypting of the token, sending an authorization request, receiving and sending the authorization response process for authorizing a transaction of the abstract idea into a practical application. 
The additional element recited in the claim beyond the abstract idea include using a customer device to generating and displaying an encrypted payment token (scannable optical indicia) and using a payment processor for decoding of an encrypted payment token (scannable optical indicia) amounts to no more than apply the exception using a generic computer component. The additional element of using a customer device, payment processing server and merchant device do no more than provide a generic technological environment to perform the transaction authorization process.. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer provide a user to select an option, generate and display a payment token, receive data, retrieve data, send and receive authorization request and response ----are some of the most basic functions of a computer. The limitation “generate a payment token” is a common technique used in transactions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “selecting, generating, displaying, retrieving, sending and receiving” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these particular processes. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The examiner analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
Apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The generic customer device to perform conventional well understood functions including generating a token and receiving signals. The generic merchant device to perform conventional well-understood computer functions of receiving signals (see MPEP 2106.05, Content Extraction and provided evidence- History of QR Code, US Patent No. 8,627,438 B1 by Bhimanaik, US Pub No. 2009/0249076 A1 by Reed et al.; US Pub No. 2009/0232141 A1 by Fersman et al; US Pub No. 2007/0179985 A1 by Knowles et al.; US Pub No. 2011/0022472 A1 by Zon, US Pub No. 2010/0106649 A1 by Annan
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 20 and the dependent claims. Such systems fall under the statutory category of “machine."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) a transaction process which includes “receive a selection, scan a token, transmit data and receive authorization response ” which under its broadest reasonable interpretation, covers performance of the authorizing a transaction using a transaction process and the recitation of generic process to generate a payment token. That is, the recitation of “scanning a token,” similarly is a process directed toward a commercial transaction and nothing in the claim element precludes the step from practically being directed toward a commercial interactions and transaction.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a customer device used to select a payment method, generating and displaying an encrypted token, scanning indicia, sending data and receiving an authorization response.  Limitation (1) is directed toward a selecting function at the customer which in light of the specification and applicant’s argument is a process performed by the customer using common transaction devices.  Accordingly limitation (1) is an insignificant pre-solution activity.  Limitation (2) is directed toward scanning a token-insignificant activity (see Content Extraction).  The limitation fails to recite technological implementation details for the scanning function, but instead recite only results desired to be achieved by any and all possible means.  Limitation (3) is directed insignificant intermediate activity of transmitting data.  Limitation (4) is directed receiving an authorization request to an account which is a transaction process a common business practice.  The combination of parts of limitations 1-3 is not directed toward a particular technological technique or to improve upon a technical process but rather based on a user payment method selection, scanning a token and transmitting the gathered and selected data by any technical means for display.  Limitations 4 is not is not directed toward a particular technological technique or to improve upon a technical process, but rather to practice a business practice of a transaction process.   The functions are recited at a high-level of generality (i.e. generic display area performing generic computer functions of selecting, scanning, transmitting, receiving) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed subject matter generally links and utilizes technology as a tool to “generate and display an encrypted token and to “select,  scan, transmit and receive data” do no more than provide instructions to implement the abstract idea identified above on a computer device. The claimed subject matter as a combination of parts merely add insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). This is because the claims are directed toward an authorization process.  The functions are recited at a high level and do not provide any particular technological or unique technological process to select, scan, transmit or receive.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to request and present content.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for the selecting, scanning, transmitting and receiving content that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any steps that are directed toward technology or a technological function, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to authorizing a transaction by selecting a payment method, scanning a  token, transmitting transaction information and token, receiving the authorization response process for authorizing a transaction of the abstract idea into a practical application. 
The additional element recited in the claim beyond the abstract idea include using a customer device to scan a token and transmit the token and user selection and using a payment processor for receiving transmitted data and providing authorization response which amounts to no more than apply the exception using a generic computer component. The additional element of using a customer device and payment processing server do no more than provide a generic technological environment to perform the transaction authorization process.. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer provide a user to select an option, scan a token, receive data, transmit data and receive authorization request and response ----are some of the most basic functions of a computer. The limitation “generate a payment token” is a common technique used in transactions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “selecting, generating, displaying, retrieving, sending and receiving” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these particular processes. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The examiner analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
Apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The generic customer device to perform conventional well understood functions including generating a token and receiving signals. The generic merchant device to perform conventional well-understood computer functions of receiving signals (see MPEP 2106.05, Content Extraction and provided evidence- History of QR Code, US Patent No. 8,627,438 B1 by Bhimanaik, US Pub No. 2009/0249076 A1 by Reed et al.; US Pub No. 2009/0232141 A1 by Fersman et al; US Pub No. 2007/0179985 A1 by Knowles et al.; US Pub No. 2011/0022472 A1 by Zon, US Pub No. 2010/0106649 A1 by Annan).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-9, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2013/0159080 A1 by Wu et al (Wu)
The examiner is interpreting the payment processing server to be any server capable of processing/authorizing a payment. 
The examiner is interpreting that a payment method selected can be any payment method that has value for payment of a transaction.
In reference to Claim 1:
Wu teaches:
(Currently Amended) A method of electronic payment processing ((Wu) in at least Abstract), the method comprising:
selecting, at a customer device, a method of payment for a transaction from among a plurality of methods of payment via an application executed by the customer device ((Wu) in at least FIG. 3 ref # 301; FIG. 7C; para 0008, para 0026 wherein the prior art teaches selecting coupons (form or payment method) prior to scanning barcode from POS, para 0036);
scanning, at the customer device, an encrypted token generated and presented by a merchant device, wherein the encrypted token comprises an optically scannable indicia generated by the merchant device by converting unencrypted transaction information of the transaction into encrypted transaction information represented by the encrypted token ((Wu) in at least FIG. 3, FIG. 6; para 0006, para 0025, para 0027, para 0031, para 0034, para 0036);
transmitting, from the customer device to a payment processing server, signals representing the method of payment for the transaction and the encrypted transaction information of the encrypted token scanned by the customer device ((Wu) in at least FIG. 3 ref # 301, #307; para 0031);
retrieving, by the payment processing server, payment information of the customer associated with the selected method of payment from a secure customer database at said payment processing server ((Wu) in at least FIG. 7C; para 0028, para 0036 wherein the prior art teaches user selecting account for payment where there are two account stored in the wallet server database, the two accounts are displayed and one is recommended);
sending, by said payment processing server, signals representing an authorization request to an account processing resource, the authorization request including data corresponding to at least a portion of the transaction information and the payment information of the customer associated with the selected method of payment ((Wu) in at least FIG. 3; para 0031) 
receiving, at the payment processing server, signals representing an authorization response indicating whether the authorization request has been approved ((Wu) in at least FIG. 3 ref # 309, para 0031); and
receiving, at the payment processing server, signals representing an authorization response indicating whether the authorization request has been approved ((Wu) in at least FIG. 3 para 0031); and
sending signals corresponding to the authorization response to at least one of the merchant device and the customer device ((Wu) in at least FIG. 3; ref #310, #311; para 0031).
The sequence of the prior art is to select coupons on step 1 (see FIG. 3).  The coupons are a form of payment, accordingly the prior does teach that a form of payment is selected prior to scanning barcode (i.e. item data converted into encrypted data).  However the account selected from the wallet for the payment method sequence occurs after the scanning of the barcode. 
According to KSR, the key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
The prior art provides evidence that it is an advantage for users to select a payment method, and to scan items for payment.  The prior art teaches that prior to scanning items to  at the time of the invention, there had been a recognized problem or need in the art, to scan forms of payment prior to scanning information from the POS.  Although the prior art does teach that the selection of the account for the payment method occurs after the scanning function, the prior art makes clear that forms of payment can be select prior to scanning data at the POS. 
There is a finite number of identified, predictable potential solutions to the recognized need or problem.  That is selection of payment methods can be performed prior to scanning data from a POS either before or after and before and after the scanning function.  Since there are only three possibilities of when the selection of a payment method can be performed with the sequence of scanning transaction data from a POS, and the prior art Wu recognizes that the selection process can be performed prior to the scanning at the POS, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success to arrive at the claimed invention. 
In reference to Claim 3:
Wu teaches:
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), comprising: 
establishing a secure pipe through which at least the portion of the transaction information is received.((Wu) in at least para 0004 wherein the prior art teaches data encrypted that is sent between the smart device and POS)
In reference to Claim 6:
Wu teaches:
 (Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
wherein retrieving payment information associated with the payment method ((DAI) in at least FIG. 3; FIG. 7C; para 0008, para 0026, para 0036).
In reference to Claim 7:
Wu teaches:
 (Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
wherein the payment information comprises at least one of credit card account information, bank account information, gift card information, or loyalty account information ((Wu) in at least para 0008, para 0026, para 0036) 
In reference to Claim 8:
Wu teaches:
 (Currently Amended) The method of claim 1 (see rejection of claim 1 above), comprising: 
sending receipt [confirmation] data to at least one of the merchant device, the customer device, an electronic address associated with the customer or an electronic address associated with the merchant ((Wu) in at least FIG. 3; para 0031 )
In reference to Claim 9:
Wu teaches:
(Original) The method of claim 1 (see rejection of claim 1 above), wherein the transaction information comprises
identifiers [descriptor] identifying at least one item or service to be purchased ((Wu) in at least FIG. 6, FIG. 7B), and a corresponding cost ((Wu) in at least Abstract wherein the prior art teaches displaying list of items and total payment cost, FIG. 6; FIG. 7B; para 0006, para 0028, para 0031, para 0034, para 0035)
In reference to Claim 21:
Wu teaches:
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
wherein the optically scannable indicia is one of a QR code or a bar code.((Wu) in at least FIG. 6, FIG. 7A)
In reference to Claim 23:
Wu teaches:
(New) The method of claim 1 (see rejection of claim 1 above), 
wherein the merchant device does not access or acquire the method of payment for the transaction selected at the customer device. ((Wu) in at least FIG. 3 ref # 301, #307; para 0031)
In reference to Claim 24:
Wu teaches:
(New) The method of claim 1 (see rejection of claim 1 above), 
wherein the signals corresponding to the authorization response are received at the merchant device from the payment processing server, such that the payment processing server is in communication with both the merchant device and the customer device. ((Wu) in at least FIG. 3; ref #310, #311; para 0031).
Claim 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2013/0159080 A1 by Wu et al (Wu) as applied to claim 1 above, and further in view of US Pub No. 2011/0307318 A1 by LaPorte et al. (LaPorte)
In reference to Claim 10:
Wu teaches:
 (Original) The method of claim 1 (see rejection of claim 1 above), comprising: 
Wu suggest but does not explicitly teach:
storing data corresponding to at least a portion of the transaction information in a receipt, customer, merchant, or loyalty database  ((Wu) in at least FIG. 2; para 0029 wherein the prior art teaches a transaction history entry to keep track of consumers previous commercial activities, para 0030 wherein the prior art teaches all previous transactions stored)
LaPorte teaches:
storing data corresponding to at least a portion of the transaction information in a receipt, customer, merchant, or loyalty database ((LaPorte) in at least para 0064, para 0158-0163, para 0164, para 0184)

Although Wu does not explicitly teach a storing step the prior art does teach the historical transaction data in a wallet server and smart wallet and teaches the transaction history is stored.  Accordingly one of ordinary skill would have been led to arrive at the claimed invention.   
Both Wu and LaPorte teach servers with transaction histories and teach utilizing coupons/rewards in a transaction.  LaPorte teaches the motivation of updating (storing) the rewards account information in response to the transaction event.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify to transaction process and the details related to transaction histories stored to include the storing process as taught by LaPorte since LaPorte teaches the motivation of updating (storing) the rewards account information in response to the transaction event.  
In reference to Claim 11:
Wu teaches:
(Original) The method of claim 1 (see rejection of claim 1 above), comprising:
Wu does not explicitly teach:
receiving, at the payment processing server, signals representing registration information including customer information and the payment information
storing the customer information and the payment information in the customer database
LaPorte teaches:
receiving, at the payment processing server, signals representing registration information including customer information and the payment information ((LaPorte) in at least para 0010, para 0210); and
storing the customer information and the payment information in the customer database ((LaPorte) in at least para 0210-0218).
Both Wu and LaPorte are directed toward transaction process where customer transactions are recorded.  Wu teaches of analyzing whether a customer has enrolled in a rewards program.   LaPorte teaches the motivation of registering the customer in order to use the system via a mobile app browser used for transaction so that information such as country, language and locale code can be provided for transaction processes.  It would have been obvious to one having ordinary skill at the time of the invention was made to expand the details related to a customer who has enrolled into a rewards program to include registration features as taught by LaPorte since LaPorte teaches the motivation of registering the customer in order to use the system via a mobile app browser used for transaction so that information such as country, language and locale code can be provided for transaction processes.
Claim(s) 12-15, 17-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2011/0191244 A1 by DAI (DAI), in view of US Patent No. 7,287,692 B1 by Patel et al. (Patel) and further in view of  US Pub. No. 2012/0209630 A1 by Ihm et al. (Ihm).
Claim Interpretation: the examiner in light of the specification is interpreting the limitation “an account processing resource” to be any facilitating capable of facilitating a payment or transfer of funds. (see para 0162).
In reference to Claim 12:
La Porte teaches:
(Currently Amended) A method of electronic payment processing ((DAI) in at least para 0002), the method comprising:
selecting, at a customer computing device, a method of payment from among a plurality of methods of payment via an application executed by the customer device ((Dai) in at least FIG. 10; para 0038);
generating, at the customer computing device, an encrypted token for presentation to a merchant device as an optically scannable indicia for use in authenticating a transaction without exposing payment information of the customer associated with the selected method of payment to a merchant, the encrypted token being associated with the customer and with the payment information of the customer associated with the selected method of payment ((Dai) in at least FIG. 1B; FIG. 5B; para 0009-0010, para 0031-0032, para 0040, para 0053, para 0055)...
displaying, on the customer computing device, the optically scannable indicia((DAI) in at least FIG. 1C-D; FIG. 5B; para 0053);
scanning, by a merchant device, the optically scannable indicia ((DAI) in at least para 0047, para 0053);
sending, to a payment processing server, signals representing at least a portion of the transaction information from at least one of:  the customer device via the merchant device, and the merchant device via the customer device ((DAI) in at least FIG. 3; FIG. 4B; para 0011, para 0047, para 0049-0050, para 0052),.
the transaction information comprising purchase information ((DAI) in at least FIG. 4B; para 0049-0050, para 0052) and scanned indicia data representative of the encrypted token, said transaction information …. with the selected method of payment ((DAI) in at least  FIG. 1C-D; para 0032, para 0057, para 0061); and
receiving, at the customer computing device, signals corresponding to an authorization response generated by an account processing resource based on the payment information of the customer associated with the selected method of payment. ((DAI) in at least para 0030, para 0033);
DAI does not explicitly use the terms:
and further wherein generating the encrypted token further comprises generating expiration condition comprising a maximum number of transaction that are permitted to be processed using the encrypted token such that the encrypted token may be used for multiple transactions;
without exposing customer payment information to a merchant
said transaction information omitting the payment information of the customer 
Patel teaches:
and further wherein generating the encrypted token further comprises generating expiration condition comprising a maximum number of transaction that are permitted to be processed using the encrypted token such that the encrypted token may be used for multiple transactions ((Patel) in at least Abstract; Col 1 lines 59-Col 2 lines 1-2, Col 13 lines 55-Col 14 lines 1-27);
Both Dai and Patel are directed toward utilizing transaction related tokens generated by user devices.  Patel teaches the motivation of limit use tokens in order to increase security.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the token generation process of DAI to include limit use features as taught by Patel since Patel teaches the motivation of limit use tokens in order to increase security.  
Ihm teaches and provides supporting evidence:
generating, … an encrypted token for presentation to a merchant device as an optically scannable indicia for use in authenticating a transaction without exposing payment information of the customer associated with the …method of payment to a merchant, the encrypted token being associated with a customer and with the payment information of the customer ((Ihm) in at least Abstract; para 0002, para 0008-0009, para 0014, para 0024)…
scanning, by a merchant device, the optically scannable indicia ((Ihm) in at least para 0014)
sending, to a payment processing server, signals representing at least a portion of the transaction information from at least one of: the customer device via the merchant device, and the merchant device via the customer device ((Ihm) in at least para 0009, para 0010, para 0021).
the transaction information comprising purchase information and scanned indicia data representative of the encrypted token, said transaction information omitting the payment information of the customer associated with the selected method of payment .((lhm) in at least Abstract; para 0002, para 0008-0009, para 0021, para 0025); and
receiving, at the customer computing device, signals corresponding to an authorization response generated by an account processing resource based on the payment information of the customer associated with the selected method of payment. ((Ihm) in at least para 0014, para 0018, para 0022, para 0024);
Both LaPorte and Ihm teach utilizing payment codes so that customer personal account information is not presented to the merchant.  Ihm teaches the motivation of protecting the customer proprietary payment information.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of LaPorte to include positive recitation with respect to the protection of customer payment information of Ihm since Ihm teaches the motivation of protecting the customer proprietary payment information
Both DAI and Ihm teach utilizing payment codes so that customer personal account information is not presented to the merchant.  Ihm provides supporting evidence of a transaction process of receiving and sending transaction information for an authorization process.  It would have been obvious to one having ordinary skill at the time of the invention was made to include the supporting evidence for a transaction process of Ihm with the teaching of DAI since Ihm provides supporting evidence of a transaction process of receiving and sending transaction information for an authorization process
In reference to Claim 13:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  DAI further discloses the limitations of dependent claim 13
 (Previously Presented) The method of claim 12 (see rejection of claim 12 above), comprising: 
receiving, from a merchant device, signals representing at least a portion of the transaction information at the customer device ((DAI) in at least FIG. 1C-D. FIG. 7C; para 0032, para 0038, para 0057, para 0061-0062, para 0070);
wherein, sending the signals representing the transaction information comprises sending the transaction information from the customer device. ((Dai) in at least FIG. 4B-C. FIG. 7A. FIG. 7C; ; para 0038, para 0049-0050, para 0070)
In reference to Claim 14:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  DAI further discloses the limitations of dependent claim 14
 (Previously Presented) The method of claim 12  (see rejection of claim 12 above), comprising: 
sending to a merchant device, signals representing at least a portion of the transaction information at the customer device ((Dai) in at least FIG. 4B-C. FIG. 7A. FIG. 7C; ; para 0038, para 0047, para 0053, para 0049-0050, para 0070)
wherein, sending the signals representing the transaction information comprises sending the transaction information from the customer device via the merchant device ((DAI) in at least para 0047, para 0053)  .
In reference to Claim 15:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  further discloses the limitations of dependent claim 15
Claim Interpretation-In light of the specification the examiner interpreting “secure pipe” to be communications.  
(Original) The method of claim 14 (see rejection of claim 14 above), comprising: 
DAI does not explicitly teach:
establishing a secure pipe through which at least the portion of the transaction information is sent
Patel teaches:
establishing a secure pipe through which at least the portion of the transaction information is sent ((Patel) in at least Col 1 lines 15-25) 
Both DAI and Patel are directed toward transactions utilizing tokens.  Patel teaches the motivation that it is well known to secure communication links.  It would have been obvious to one having ordinary skill at the time of the invention was made to include with the communication of data of DAI to include secure communication links as taught by Patel since Patel teaches the motivation that it is well known to secure communication links
In reference to Claim 17:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  DAI further discloses the limitations of dependent claim 17
 (Original) The method of claim 12 (see rejection of claim 12 above), 
wherein the transaction information includes an indication of a payment method selected at the customer device or the merchant device ((Dai) in at least FIG. 10; para 0038); the payment method corresponding to payment information stored in the customer database ((DAI) in at least para 0075).
In reference to Claim 18:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  DAI further discloses the limitations of dependent claim 18
 (Previously Presented) The method of claim 12 (see rejection of claim 12 above), comprising: 
receiving, at the customer computing device, a receipt based on the transaction information.((DAI) in at least para 0012, para 0049-0050), 
In reference to Claim 22:
The combination of DAI, Patel and Ihm discloses the limitations of independent claim 12.  DAI further discloses the limitations of dependent claim 22
 (Currently Amended) The method of claim 12 (see rejection of claim 12 above), 
wherein the optically scannable indicia is one of a QR code or a bar code. .((DAI) in at least FIG. 1C-D)
Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2011/0191244 A1 by DAI (DAI), in view of US Patent No. 7,287,692 B1 by Patel et al. (Patel) and further in view of  US Pub. No. 2012/0209630 A1 by Ihm et al. (Ihm).
In reference to Claim 19:
DAI teaches:
(Currently Amended) A system ((DAI) in at least abstract) comprising:
a customer device comprising a first processor configured to execute a customer application that when executed by the first processor ((DAI) in at least para 0045, para 0046), causes the customer device to, receive a selection from a customer of a method of payment for a transaction from among a plurality of methods of payment and generate an encrypted token for presentation to a merchant device as an optically scannable indicia for use in authenticating a transaction without exposing payment information of the customer associated with the selected method of payment to a merchant ((Dai) in at least FIG. 1C-D; FIG. 10; para 0038, para 0050)...; and
a payment processing server comprising a second processor  configured to execute a server application that, when executed by the second processor, causes the payment processing server ((DAI) in at least para 0007, para 0053-0054, para 0079-0080, para 0083-0084) to::
receive signals representing at least a portion of the transaction information from at least one of:
the customer device via the merchant device, or
the merchant device via the customer device. ((DAI) in at least FIG. 3; FIG. 4B; para 0011, para 0047, para 0049-0050, para 0052),
the transaction information comprising purchase information ((DAI) in at least FIG. 4B; para 0049-0050, para 0052), and scanned indicia data representative of the encrypted token… of the customer associated with the selected method of payment ((DAI) in at least FIG. 3; FIG. 4B; para 0011, para 0047, para 0049-0050, para 0052),
retrieve said payment information of the customer associated with the selected method of payment from a secure customer database at said payment processing server, said retrieved payment information being retrieved based on decrypting the encrypted token in the scanned indicia data representative of the encrypted token ((DAI) in at least FIG. 1C-D. FIG. 7C; para 0032, para 0038, para 0057, para 0061-0062, para 0066, para 0070);
send signals representing an authorization request to an account processing resource, the authorization request including data corresponding to at least a portion of the transaction information and the payment information of the customer associated with the selected method of payment ((Dai) in at least FIG. 4B-C. FIG. 7A. FIG. 7C; ; para 0038, para 0049-0050, para 0070);
receive signals representing an authorization response indicating whether the authorization request has been approved ((DAI) in at least para 0030, para 0033); and
send signals corresponding to the authorization response to at least one of the merchant device and the customer device. ((DAI) in at least para 0033)
DAI does not explicitly teach:
wherein the generation of the encrypted token further comprises generation of an expiration condition comprising a maximum number of transactions that are permitted to be processed using the encrypted token such that the encrypted token may be used for multiple transaction;
and omitting the payment information of the customer associated with the selected method of payment;
Patel teaches:
wherein the generation of the encrypted token further comprises generation of an expiration condition comprising a maximum number of transactions that are permitted to be processed using the encrypted token such that the encrypted token may be used for multiple transaction((Patel) in at least Abstract; Col 1 lines 59-Col 2 lines 1-2, Col 13 lines 55-Col 14 lines 1-27);
Both Dai and Patel are directed toward utilizing transaction related tokens generated by user devices.  Patel teaches the motivation of limit use tokens in order to increase security.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the token generation process of DAI to include limit use features as taught by Patel since Patel teaches the motivation of limit use tokens in order to increase security.  
Ihm teaches and provides supporting evidence with explicit language:
…generate an encrypted token for presentation to a merchant device as an optically scannable indicia for use in authenticating a transaction without exposing customer payment information to a merchant ((Ihm) in at least Abstract; para 0002, para 0008-0009, para 0014, para 0024)
transaction information comprising purchase information and scanned indicia data representative of the encrypted token and omitting the payment information of the customer ((Ihm) in at least Abstract; para 0002, para 0008-0009)
retrieve said payment information of the customer associated with the selected method of payment from a secure customer database at said payment processing server, said retrieved payment information being retrieved … the encrypted token in the scanned indicia data representative of the encrypted token ((Ihm) in at least para 0014, para 0018, para 0022, para 0024);
send signals representing an authorization request to an account processing resource, the authorization request including data corresponding to at least a portion of the transaction information and the payment information of the customer associated with the selected method of payment ((Ihm) in at least para 0009-0010, para 0014, para 0016);
receive signals representing an authorization response indicating whether the authorization request has been approved ((Ihm) in at least para 0009); and
send signals corresponding to the authorization response to at least one of the merchant device and the customer device. ((Ihm) in at least para 0009).
Both LaPorte and Ihm teach utilizing payment codes so that customer personal account information is not presented to the merchant.  Ihm teaches the motivation of protecting the customer proprietary payment information.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of LaPorte to include positive recitation with respect to the protection of customer payment information of Ihm since Ihm teaches the motivation of protecting the customer proprietary payment information
Both DAI and Ihm teach utilizing payment codes so that customer personal account information is not presented to the merchant.  Ihm provides supporting evidence of a transaction process of receiving and sending transaction information for an authorization process.  It would have been obvious to one having ordinary skill at the time of the invention was made to include the supporting evidence for a transaction process of Ihm with the teaching of DAI since Ihm provides supporting evidence of a transaction process of receiving and sending transaction information for an authorization process
Claim(s) 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2013/0159080 A1 by Wu et al (Wu)
The examiner is interpreting the payment processing server to be any server capable of processing/authorizing a payment. 
The examiner is interpreting that a payment method selected can be any payment method that has value for payment of a transaction.
In reference to Claims 20:
Wu teaches:
(Currently Amended) A system ((Wu) in at least FIG. 1) comprising:
a merchant device comprising a processor and an optical scanner ((Wu) in at least para 0025-0026);
customer device comprising: at least one second processor((Wu) in at least para 0025-0026) configured to
execute an application that when executed by the at least one second processor, causes the customer device ((Wu) in at least para 0025-0026) to: 
receive a selection from a customer of a method of payment for a transaction from among a plurality of methods of payment ((Wu) in at least FIG. 3 ref # 301; FIG. 7C; para 0008, para 0026 wherein the prior art teaches selecting coupons (form or payment method) prior to scanning barcode from POS, para 0036);
scan an encrypted token generated and presented by a merchant device, wherein the encrypted token comprises an optically scannable indicia generated by the merchant device by converting unencrypted transaction information of the transaction into encrypted transaction information represented by the encrypted token ((Wu) in at least FIG. 3, FIG. 6; para 0006, para 0025, para 0027, para 0031, para 0034, para 0036)
transmit to a payment processing server, signals representing the method of payment for the transaction and the encrypted transaction information of the encrypted token scanned by the customer device ((Wu) in at least FIG. 3 ref # 301, #307; para 0031); and
receive signals corresponding to an authorization response generated by an account processing resource based on the payment information of the customer associated with the selected method of payment. ((Wu) in at least FIG. 3; ref #310, #311; para 0031)
The sequence of the prior art is to select coupons on step 1 (see FIG. 3).  The coupons are a form of payment, accordingly the prior art does teach that a form of payment is selected prior to scanning barcode (i.e. item data converted into encrypted data).  However the account selected from the wallet for the payment method sequence occurs after the scanning of the barcode. 
According to KSR, the key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
The prior art provides evidence that it is an advantage for users to select a payment method, and to scan items for payment.  The prior art teaches that prior to scanning items to  at the time of the invention, there had been a recognized problem or need in the art, to scan forms of payment prior to scanning information from the POS.  Although the prior art does teach that the selection of the account for the payment method occurs after the scanning function, the prior art makes clear that forms of payment can be select prior to scanning data at the POS. 
There is a finite number of identified, predictable potential solutions to the recognized need or problem.  That is selection of payment methods can be performed prior to scanning data from a POS either before or after and before and after the scanning function.  Since there are only three possibilities of when the selection of a payment method can be performed with the sequence of scanning transaction data from a POS, and the prior art Wu recognizes that the selection process can be performed prior to the scanning at the POS, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2012/0203605 A1 by Morgan et al; US Patent No. 8,126,806 B1 by DiMartino et al. teaches the sequence of selecting payment method prior to scanning the indicia from the POS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, O'Connor Jerry can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697